 

 

UNiTED STATEs DisTRicT CouRT
MiDDLE DlsTRicT oF FLoRiDA
ORLANDO D|VlS|ON

WESLEY WH|TSON,

P|aintiff,
v. Case No: 6:18-cv-2009-Or|-28TBS
BANK OF AllIlERlCA, N.A.,

Defendant.

 

ORDER

ln response to P|aintiff Wesley Whitson’s Complaint, Which asserts claims for breach
of contract and for violations of the F|orida Consumer Collection Practices Act (FCCPA)
and the Fair Credit Reporting Act (FCRA),1 Defendant Bank of America, N.A. (BANA) filed
an Answer that asserted ten affirmative defensesl Whitson then filed a l\/lotion to Strike
(Doc. 12), challenging the legal sufficiency of BANA’s affirmative defenses BANA partially
opposes Whitson’s motion to strike.2 (S_ee_ Doc. 15). After consideration of the law and
the submissions of the parties, the Court will grant in part and deny in part Whitson’s
motion.

Federal Rule of Civil Procedure 12(f) permits a court to “strike from a pleading an
insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed.

R. Civ. P. 12(f); See also Heath v. Deans Food T.G. Lee, No. 6:14-cv-2023-Orl-28TBS,

 

1 Whitson voluntarily dismissed Count lll of his Comp|aint--accusing Defendant
Bank of America, N.A. of engaging in unfair and deceptive trade practices in violation of
F|orida law_before this case Was removed from state court. (W Doc. 1-'l at 26).

2 As noted in the text infra, BANA agrees to Withdraw several of its affirmative
defenses

 

 

 

2015 VVL 1524083, at *1 (l\/l.D. Fla. Apr. 2, 2015) (citing Fabrica ltaliana Lavorazione

 

l\/laterie Orqaniche, S.A.S. v. KaiserAluminum & Chem. Corp., 684 F.2d 776, 779-80 (11th
Cir. 1982)). However, a court will generally “not exercise its discretion under the rule to
strike a pleading unless the matter sought to be omitted has no possible relationship to the
controversy, may confuse the issues, or [may] otherwise prejudice a party.” Reyher v.
Trans World Airlines, lnc., 881 F. Supp. 574, 576 (l\/l.D. Fla. 1995). ln evaluating a motion
to strike, courts must “treat all well pleaded facts as admitted and cannot consider matters
beyond the pleadings.” ld_. (citation omitted).

Although courts do not agree on “whether the pleading standard for complaints
articulated by the Supreme Court in Bell Atlantic Corp. v. Twomblv, 550 U.S. 544 (2007)
and Ashcroft v. lgbal, 556 U.S. 662 (2009) applies to affirmative defenses,” Luxottica Grp.
S.P.A. v. Cash Am. Eastl lnc., 198 F. Supp. 3d 1327, 1328 (l\/l.D. Fla. 2016), this Court
sides with those cases holding that the “ gbal/Twombly pleading standard does not apply
to affirmative defenses,” H_Q_a_t_h, 2015 WL 1524083, at *1. Nonetheless, a party must still
“state in short and plain terms its defenses to each claim asserted against it.” g (quoting
Fed. R. Civ. P. 8(b)(1)(A)). At bottom, affirmative defenses “must give the plaintiff fair
notice of issues that may be raised at trial.” |_d_. (internal quotation marks and citation
omitted); see also Smith v. Citv of New varna Beach, No. 6:11-cv-1110-Orl-31KRS, 2011
WL 6099547, at *1 (l\/l.D. Fla. Dec. 7, 2011) (noting that affirmative defenses must contain
“more than boilerplate" language).

With this background law in mind, the Court now addresses BANA’s affirmative
defenses Preliminarily, BANA agrees to withdraw its second, third, and ninth affirmative

defenses in their entirety. Additionally, BANA agrees to withdraw its seventh affirmative

 

 

 

defense insofar as it relates to the doctrine of unclean hands The Court will thus strike
these affirmative defenses BANA maintains however, that the remainder of its affirmative
defenses should not be stricken. The Court disagrees in part.

BANA’s fourth, seventh, eighth, and eleventh affirmative defenses are deficient.
BANA’s fourth affirmative defense states that BANA is “entitled to a setoff for the principal,
interest, attorneys’ fees and costs due to [Whitson’s] default on the credit card
agreements.” (Doc. 11 at 10). BANA fails to identify the claim to which this affirmative
defense applies.3 l\/loreover, Whitson only identified one credit card agreement in his
Complaint, (_s_e_§ Doc. 1-1 at 12), but BANA refers to “credit card agreements.” BANA’s
reference to “credit card agreements” lacks specificity and fails to give Whitson adequate
notice of the issues that could be raised at trial. Therefore, the Court will strike BANA’s
fourth affirmative defense.

BANA's seventh affirmative defense states that Whitson’s claim “is barredl in whole
or in part, by the doctrines of knowledge, waiver, ratification, laches estoppel, and/or
unclean hands.”4 (Doc. 11 at 11). BANA’s eighth affirmative defense states that Whitson’s
claim “is barred, in whole or in part, by the doctrine of unjust enrichment.” (ld_.). P|ainly,
these two affirmative defenses are insufficient. Whitson asserts three claims in his
Complaint. BANA, however, fails to identify to which claim these defenses apply.
Additionally` BANA does not even identify which of the listed defenses apply. BANA's

seventh and eighth affirmative defenses thus fail to provide Whitson sufficient notice. §§

 

3 BANA notes in its response in opposition to Whitson’s motion to strike‘that the set-
off affirmative defense applies to Whitson’s breach of contract claim. This does not,
however, cure BANA’s failure to include this information in its Answer.

4 As discussed above, BANA has agreed to withdraw the unclean hands defense.

 

 

 

M, 2015 WL1524083, at *2. Therefore, the Court will strike BANA’s seventh and eighth
affirmative defenses

BANA's eleventh affirmative defense states that Whitson’s “damages, if any, were
caused by the action and/or inactions of third parties and/or intervening causes over which
BANA had no control.” (Doc. 11 at 11). This affirmative defense does not identify the third
party or the alleged action that he or she took that could absolve BANA of liability. Further,
BANA does not identify to which claim or claims this defense applies BANA's eleventh
affirmative defense thus fails to provide Whitson adequate notice, and the Court will
therefore strike it.

BANA's sixth affirmative defense states that Whitson’s “claims under the FCRA fail,
because the information contained on [VVhitson’s] credit reports was accurate.” (B id_. at
10). However, this is not an affirmative defense. Rather, it is a denial of an allegation in
Whitson’s Complaint.5 The proper remedy when a defendant mislabels a denial as an
affirmative defense is to construe the mislabeled defense as a denial. §_e_e Qa_tt_i, 2015
WL 1524083, at *2 (“[lf] a defendant labels a negative averment as an affirmative defense
instead of a specific denial, the proper remedy is not to strike the claim, but instead to treat
the claim as a specific denial,” (internal quotation marks and citation omitted)).
Accordingly, the Court will not strike this denial.

BANA’s tenth affirmative defense states that Whitson’s “claims are time-barred by
the statute of limitations pursuant to the FCCPA and FCRA.” (Doc. 11 at 11). While still

quite broad, this statement does identify the applicable affirmative defense and the claims

 

5 ln his Complaint, Whitson alleges that BANA “knowingly misreported the amount
of debt outstanding on [Whitson’s] credit report_” (Doc. 1-1 at 7). BANA disputes this,
asserting instead that the information “was accurate.” (Doc. 11 at 10).

 

 

 

to which it applies That is sufficient See Adams v. JP l\/lorqan Chase Bank, N.A., No.
3:11-cv-337-J-37l\/lCR, 2011 WL 2938467, at *5 (l\/l.D. Fla. Ju|y 21, 2011) (“[S]tating [that
the] [p]laintiff’s claims are barred by the statute of limitations is sufficient alone to put [the]
[p]laintiff on notice.”); see also l\/luschonq v. l\/lillennium thsician Grp., LLC, No. 2:13-cv-
705-Ftl\/l-38Cl\/l, 2014 WL 3341142, at *2 (l\/l.D. Fla. July 8, 2014). Therefore, the Court
will not strike BANA’s tenth affirmative defense.

Finallyl BANA's first affirmative defense asserts the defense of bona fide errorl
Specifically, BANA states that “any violation was unintentional and the result of a bona fide
error notwithstanding the maintenance of policies and procedures designed to avoid such
error. [\/Vhitson] is precluded from any recovery from BANA for a willful and knowing
violation of the FCCPA and FCRA because any such violation (which BANA denies
occurred) would not have been willful and knowing.” (Doc. 11 at 10). ln this affirmative
defense, BANA notes the specific defense, identifies the claims to which it applies and
pleads that it can satisfy each element of the defense6 This is sufficient to survive a motion
to strike. See Harris v. Nationstar l\/lortq.l LLC, No. 8:13-CV-2610-T-17EAJ, 2014 WL
11332305, at *3 (Nl.D. Fla. Apr. 23, 2014) (Report and Recommendation later adopted by
the district court) (“[The] [d]efendant has pleaded the three elements necessary to establish
the bona fide error defense. At this early stage of the litigation and without the benefit of
discovery, it is too early to know whether [the] [d]efendant can establish this defense by a

preponderance of the evidence. As [Federal Rules of Civil Procedure] 8(b) and 8(c) do not

 

6 See Edwards v. Niaqara Credit Sols, lnc., 584 F.3d 1350, 1353 (11th Cir. 2009)
(noting that, to establish the affirmative defense of bona fide error, a defendant must show
that an alleged violation: “(1) was not intentional; (2) was a bona fide error; and (3) occurred
despite the maintenance of procedures reasonably adapted to avoid any such error").

 

 

 

 

 

require [the] [d]efendant to plead detailed factual allegations [the] [d]efendant’s [bona fide
error] affirmative defense sufficiently puts [the] [p]laintiff on notice of the defense.”). The
Court will thus not strike BANA’s first affirmative defense.

ln light of the foregoing, it is ORDERED as follows:

1. Whitson’s l\/lotion to Strike (Doc. 12) is GRANTED lN PART and DENlED lN
PART.

2. BANA’s secondl third, seventh (unclean hands), and ninth affirmative
defenses-which it agreed to withdraw-are STRlCKEN from the Answer.

3. BANA’s fourth, seventh (remaining allegations), eighth, and eleventh
affirmative defenses are STRlCKEN from the Answer. BANA may amend its Answer with
regard to these affirmative defenses on or before February 15, 2019.

4. Whitson’s l\/lotion to Strike is otherwise DENlED.

DONE and ORDERED in Orlando, Florida, on F ua

 

 

OHN ANTOON |l
Un ed States District Judge

Copies furnished to:
Counsel of Record
Unrepresented Parties

 

